                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY

                                   Electronically Filed

UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )      Case No. 3:18-cv-669-CHB
                                                   )
v.                                                 )
                                                   )
LARRY E. THOMPSON and                              )
LINDA S. THOMPSON, CRYSTAL                         )
THOMPSON, LARAMIE THOMPSON,                        )
RICHARD THOMPSON, NINA LEE                         )
THOMPSON, WELLS FARGO HOME                         )
MORTGAGE, N.A., AND THE                            )
COMMONWEALTH OF KENTUCKY,                          )
                                                   )
              Defendants.                          )
                                                   )

      ANSWER TO COMPLAINT TO FORCLOSURE FEDERAL TAX LIENS

                                     * * * * * *

       The Defendants, Larry E. Thompson and Linda S. Thompson (referred separately and

collectively hereinafter as “Thompson”), by and through counsel, and for their Answer to the

Complaint to Foreclose Federal Tax Liens (“Complaint”), states as follows:

                             JURISDICTION AND VENUE

       1.     Thompson admits the allegations of Paragraph 1 of the Complaint.

       2.     Thompson admits the allegations of Paragraph 2 of the Complaint.

                                        PARTIES

       3.     Thompson admits the allegations of Paragraph 3 of the Complaint.

       4.     Paragraph 4 of the Complaint contains statements of legal conclusion to which

no responsive pleading is required. Moreover, Thompson lacks knowledge or information
sufficient to form a belief as to the truth of allegations contained in Paragraph 4 of the

Complaint as they relate to why Thompson is named as a defendant in this action. Pursuant

to Fed. R. Civ. P. 8(b), this has the effect of a denial of those allegations. Thompson admits

only so much of the allegations of Paragraph 4 of the Complaint that state they are the

taxpayers against whom the unpaid federal tax liabilities at issue in this action are assessed

and that Thompson resides at the address provided. Except as so admitted, to the extent a

response is deemed necessary, Thompson denies the allegations of Paragraph 4 of the

Complaint.

       5.        Paragraph 5 of the Complaint contains statements of legal conclusion to which

no responsive pleading is required. Thompson admits only so much of the allegations of

Paragraph 5 of the Complaint that state Thompson filed a Chapter 7 bankruptcy case on

September 11, 2012 and received a discharge on April 18, 2013. Except as so admitted, to the

extent a response is deemed necessary, Thompson denies the allegations of Paragraph 5 of

the Complaint.

       6.        Paragraph 6 of the Complaint contains statements of legal conclusion to which

no responsive pleading is required. To the extent a response is deemed necessary, Thompson

denies the allegations of Paragraph 6 of the Complaint.

                 a.     Paragraph 6(a) of the Complaint contains statements of legal

       conclusion to which no responsive pleading is required. Thompson admits only so

       much of the allegations of Paragraph 6(a) of the Complaint that state Richard H.

       Thompson is Larry E. Thompson’s Father and the co-mortgagee, with his wife Nina

       Lee Thompson, of the Valley College Drive Property and the holder of a vendor’s

       lien on the Shadow Bluff Property. Except as so admitted, to the extent a response is




                                               2
deemed necessary, Thompson denies the allegations of Paragraph 6(a) of the

Complaint.

       b.     Paragraph 6(b) of the Complaint contains statements of legal

conclusion to which no responsive pleading is required. Thompson admits only so

much of the allegations of Paragraph 6(b) of the Complaint that state Nina Lee

Thompson is Richard H. Thompson’s wife and co-mortgagee of the Valley College

Drive Property. Except as so admitted, to the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 6(b) of the Complaint.

       c.     Paragraph 6(c) of the Complaint contains statements of legal

conclusion to which no responsive pleading is required. Thompson admits only so

much of the allegations of Paragraph 6(c) of the Complaint that state Crystal L.

Thompson is the daughter of Larry Thompson and Linda Thompson and Crystal L.

Thompson holds title to the Brook Bend Way property and the Shadow Bluff Court

property. Except as so admitted, to the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 6(c) of the Complaint.

       d.     Paragraph 6(d) of the Complaint contains statements of legal

conclusion to which no responsive pleading is required. Thompson admits only so

much of the allegations of Paragraph 6(d) of the Complaint that state Laramie C.

Thompson is the son of Larry Thompson and Linda Thompson and holds title to the

Valley College Drive Property. Except as so admitted, to the extent a response is

deemed necessary, Thompson denies the allegations of Paragraph 6(d) of the

Complaint.




                                     3
               e.     Paragraph 6(e) of the Complaint contains statements of legal

       conclusion to which no responsive pleading is required. Thompson lacks knowledge

       or information sufficient to form a belief as to the truth of allegations contained in

       Paragraph 6(e) of the Complaint as they relate to when and where the mortgage was

       recorded. Pursuant to Fed. R. Civ. P. 8(b), this has the effect of a denial of those

       allegations. Thompson admits only so much of the allegations of Paragraph 6(e) of

       the Complaint that state Wells Fargo Home Mortgage holds a mortgage on one of the

       Real Properties. Except as so admitted, to the extent a response is deemed necessary,

       Thompson denies the allegations of Paragraph 6(e) of the Complaint.

               f.     Paragraph 6(f) of the Complaint contains statements of legal

       conclusion to which no responsive pleading is required. Thompson lacks knowledge

       or information sufficient to form a belief as to the truth of allegations contained in

       Paragraph 6(f). Pursuant to Fed. R. Civ. P. 8(b), this has the effect of a denial of those

       allegations. To the extent a response is deemed necessary, Thompson denies the

       allegations of Paragraph 6(f) of the Complaint.

                          THE FEDERAL TAX ASSESMENTS

       7.      Thompson lacks knowledge or information sufficient to form a belief as to the

truth of allegations contained in Paragraph 7 of the Complaint as they relate to specific

assessment dates and the current outstanding balance of such assessments. Pursuant to Fed.

R. Civ. P. 8(b), this has the effect of a denial of those allegations. Thompson admits only so

much of the allegations of Paragraph 7 of the Complaint that state Thompson filed U.S.

Individual Income Tax returns (Forms 1040) for the taxable years identified in the




                                               4
Complaint. Except as so admitted, to the extent a response is deemed necessary, Thompson

denies the allegations of Paragraph 7 of the Complaint.

       8.      Thompson lacks knowledge or information sufficient to form a belief as to the

truth of allegations contained in Paragraph 8 of the Complaint. Pursuant to Fed. R. Civ. P.

8(b), this has the effect of a denial of those allegations. Thompson admits only so much of

the allegations of Paragraph 8 of the Complaint to the extent that Thompson remembers

receiving notices related to their unpaid federal income tax liabilities but does not remember

the specific tax years covered by such notices or the type of notices received. Except as so

admitted, to the extent a response is deemed necessary, Thompson denies the allegations of

Paragraph 8 of the Complaint.

       9.      Paragraph 9 of the Complaint contains statements of legal conclusion to which

no responsive pleading is required. To the extent a response is deemed necessary, Thompson

denies the allegations of Paragraph 9 of the Complaint.

       10.     Paragraph 10 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required.         Thompson lacks knowledge or information

sufficient to form a belief as to the truth of allegations contained in Paragraph 10 of the

Complaint as they relate to specific details regarding when and where notices of federal tax

lien were recorded and the tax periods covered by such notices. Pursuant to Fed. R. Civ. P.

8(b), this has the effect of a denial of those allegations. Thompson admits only so much of

the allegations of Paragraph 10 of the Complaint that state the Internal Revenue Service

recorded notices of federal tax lien against Thompson and that the dates the Plaintiff

identifies in Paragraph 10 of the Complaint as when the Internal Revenue Service recorded

the notices of federal tax lien are prior to the date Thompson filed their Chapter 7 bankruptcy




                                              5
case. Except as so admitted, to the extent a response is deemed necessary, Thompson denies

the allegations of Paragraph 10 of the Complaint.

 COUNT I – ENFORCE FEDERAL TAX LIENS AND NOMINEE LIENS AGAINST

                        THE BROOK BEND WAY PROPERTY

       11.    Thompson reiterates and incorporates by reference its answer to Paragraphs 1

through 10, supra.

       12.    Thompson admits the allegations of Paragraph 12 of the Complaint.

       13.    Thompson admits the allegations of Paragraph 13 of the Complaint.

       14.    Paragraph 14 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 14 of the Complaint.

       15.    Paragraph 15 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 15 of the Complaint.

       16.    Paragraph 16 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 16 of the Complaint.

       17.    Paragraph 17 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 17 of the Complaint.

       18.    Paragraph 18 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 18 of the Complaint.




                                              6
       19.    Paragraph 19 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 19 of the Complaint. Thompson denies that

the United States of America is entitled to any relief requested in the Paragraph 19 of the

Complaint.

    COUNT II – ENFORCE TAX LIENS AND NOMINEE LIENS AGAINST THE

                        SHADOW BLUFF COURT PROPERTY

       20.    Thompson reiterates and incorporates by reference its answer to Paragraphs 1

through 10, supra.

       21.    Thompson admits the allegations of Paragraph 21 of the Complaint.

       22.    Thompson admits the allegations of Paragraph 22 of the Complaint.

       23.    Paragraph 23 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 23 of the Complaint.

       24.    Paragraph 24 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 24 of the Complaint.

       25.    Paragraph 25 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 25 of the Complaint.

       26.    Paragraph 26 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 26 of the Complaint.




                                            7
       27.       Paragraph 27 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 27 of the Complaint.

       28.       Paragraph 28 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 28 of the Complaint. Thompson denies that

the United States of America is entitled to any relief requested in the Paragraph 28 of the

Complaint.

    COUNT III – FORECLOSE FEDERAL TAX LIENS AND NOMINEE LIENS

              AGAINST THE VALLEY COLLEGE DRIVE PROPERTY

       29.       Thompson reiterates and incorporates by reference its answer to Paragraphs 1

through 10, supra.

       30.       Thompson admits the allegations of Paragraph 30 of the Complaint.

       31.       Paragraph 31 of the Complaint contains statements of legal conclusion to

which no responsive pleading is required. Thompson admits only so much of the allegations

of Paragraph 31 of the Complaint that state Thompson entered into a mortgage in the amount

of $175,000 with Richard Thompson listed as the mortgagee. Except as so admitted, to the

extent a response is deemed necessary, Thompson denies the allegations of Paragraph 31 of

the Complaint.

       32.       Thompson admits the allegations of Paragraph 32 of the Complaint.

       33.       Thompson admits the allegations of Paragraph 33 of the Complaint.




                                               8
       34.     Paragraph 34 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 34 of the Complaint.

       35.     Paragraph 35 of the Compliant contains statements of legal conclusion to

which no responsive pleading is required. To the extent a response is deemed necessary,

Thompson denies the allegations of Paragraph 35 of the Complaint. Thompson denies that

the United States of America is entitled to any relief requested in the Paragraph 35 of the

Complaint.

       36.     Thompson denies each and every allegation contained in the United States of

America’s Complaint not expressly admitted to be true herein.

                            FIRST AFFIRMATIVE DEFENSE

       37.     Thompson alleges, by way of affirmative defense, that all unpaid federal tax

liabilities and federal tax liens referred to in the Complaint were discharged in bankruptcy.

Because of the discharge in Bankruptcy, the federal tax liens no longer attach to any

property, real or personal, referred to in the Complaint.

                           SECOND AFFIRMATIVE DEFENSE

       38.     Thompson alleges, by way of affirmative defense, that the Complaint fails to

state a claim upon which relief can be granted.

                            THIRD AFFIRMATIVE DEFENSE

       39.     Thompson alleges, by way of affirmative defense, that the relief requested in

the Complaint fails because of impossibility and mootness.




                                               9
                          FOURTH AFFIRMATIVE DEFENSE


       40.     Thompson denies all averments contained in the Complaint that have not been

expressly admitted. Thompson reserves the right to file further pleadings and assert other

defenses in this action as the proof develops. Similarly, Thompson reserves the right to

assert Cross-Claims, Counterclaims and third-party claims, as necessary.



       WHEREFORE, Larry E. Thompson and Linda S. Thompson, by counsel, demands as

follows:

       1.      Judgment dismissing the United States of America’s Complaint with

prejudice;

       2.      Thompson’s costs expended in the litigation, including reasonable attorneys’

fees, to the extent allowed by applicable law; and

       3.      All further relief as the Court may deem just and proper and to which

Thompson may be entitled.

                                             Respectfully submitted,

                                               s/ J. Christopher Coffman
                                             J. CHRISTOPHER COFFMAN
                                             Frost Brown Todd LLC
                                             400 W. Market Street, Floor 32
                                             Louisville, KY 40202-3363
                                             Phone: (502) 589-5400
                                             Fax: (502) 581-1087
                                             E-mail: ccoffman@fbtlaw.com
                                             Counsel for Larry E. Thompson
                                             and Linda S. Thompson




                                              10
                            CERTIFICATE OF SERVICE

        I hereby certify that on December 26, 2018, I electronically filed the foregoing
document with the clerk of the court by using the CM/ECF system, which will send a notice
of electronic filing to:

       Megan E. Hoffman
       Trial Attorney, Tax Division
       U.S. Department of Justice
       P.O. Box 227
       Washington, D.C. 20044
       Tel: (202) 616-3342
       Fax: (202) 514-6866
       Megan.e.hoffman-logsdon@usdoj.gov



                                   By:     s/ J. Christopher Coffman
                                          J. CHRISTOPHER COFFMAN
                                          Counsel for Larry E. Thompson
                                          and Linda S. Thompson




                                           11
